EXHIBIT3 Schedule of Transactions in Shares Marcato, L.P., Marcato and Richard T. McGuire III Date of Transaction Title of Class Number of Shares Acquired Number of Shares Disposed Price Per Share December 3, 2012 Common Stock, par value $0.01 Marcato II, L.P., Marcato and Richard T. McGuire III Date of Transaction Title of Class Number of Shares Acquired Number of Shares Disposed Price Per Share December 3, 2012 Common Stock, par value $0.01 Marcato International Master Fund, Ltd., Marcato and Richard T. McGuire III Date of Transaction Title of Class Number of Shares Acquired Number of Shares Disposed Price Per Share December 3, 2012 Common Stock, par value $0.01
